DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on March 4, 2022.
Claims 2-7 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7, 2022 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on March 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,005,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an apparatus having a hollow rotor shaft; and a differential gear assembly mounted within the hollow rotor shaft, the differential gear assembly having hollow extensions extending outwards from a body of the hollow cross member, each of the hollow extensions having a second through hole, wherein a length of each of the hollow extensions ensures that the hollow cross member can slide into the hollow rotor shaft; a plug; and pins that fit within respective ones of the hollow extensions, each of the pins extending between the body of the hollow cross member and a corresponding fourth through hole of the hollow rotor shaft, wherein each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655